Citation Nr: 1415187	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for oral cancer.

3. Entitlement to service connection for soft tissue sarcoma.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

This matter comes before the Board from a February 2006 rating decision by the RO in Pittsburgh, Pennsylvania. 

The RO, in a February 2010 administrative decision, granted eligibility for a non-service-connected pension, thereby removing this issue from appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran has claimed service connection for lung cancer.  The RO denied the claim because of a lack of diagnosis of cancer; however, the Veteran is shown to be diagnosed with chronic obstructive pulmonary disease (COPD) and emphysema, both of which qualify as lung disabilities.  This is significant because the United States Court of Appeals for Veterans Claims (the Court) has addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id at 5. In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized this issue as stated on the title page of this decision.  

The Board remanded this matter in October 2013 for additional development.  


FINDINGS OF FACT

1.  A lung disorder is not attributable to the Veteran's active military service, including in-service exposure to Agent Orange and bacteria while participating in Operation SHAD.

2.  An oral cancer is not attributable to the Veteran's active military service, including in-service exposure to Agent Orange and bacteria while participating in Operation SHAD.

3.  A diagnosis of respiratory cancer or of soft tissue sarcoma is not shown by the evidence.  

4.  The Veteran has not been shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lung disorder that is the result of disease or injury incurred in or aggravated by active military service; a lung disorder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have oral cancer that is the result of disease or injury incurred in or aggravated by active military service; oral cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2013).

3.  The Veteran does not have soft tissue sarcoma that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2013).

4. The criteria for award of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2005 prior to the February 2006 rating on appeal.  This letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Veteran did not receive notification regarding the assignment of disability evaluations or effective dates until he received additional notice in a June 2006 DRO notice letter.  Although this portion of the notification was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claims have been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the Veterans Benefits Management System (VBMS).  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA, Social Security and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's October 2013 remand, VA provided the Veteran with additional medical examination in October 2013.  The examiner reviewed the objective evidence of record and documented the Veteran's current complaints. Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, the examination is adequate for VA purposes.  Thus, VA has complied with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include certain cancers, in pertinent part, soft tissue sarcomas and respiratory cancers, specifically of the lungs larynx and trachea.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2013).  The Veteran has neither alleged, nor has the evidence shown, the presence of other presumptive malignancies such as chronic B cell leukemias, multiple myelomas or Non-Hodgkin's lymphoma, thus there is no need to further address these presumptive diseases.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran asserts that he currently has respiratory cancer, oral cancer and soft tissue sarcoma as a result of service, to include as secondary to herbicide exposure.  Alternately it is alleged that these disorders are the result of his participation in Operation SHAD, with exposure to bacteria during such participation.  The RO, in its January 2007 statement of the case (SOC), conceded in-service exposure to herbicides in light of the locations traveled in Vietnam waters by the ship the Veteran was aboard, the U.S.S. Tioga County.  The Veteran's participation in Operation SHAD, with exposure to bacillus globigii (BG) during "Operation Autumn Gold," was confirmed by the Department of Defense (DOD).  

A.  Lung Disorder

As noted above, exposure to Agent Orange from travel in Vietnam inland waters  and to bacteria (BG) from participation in Operation SHAD, has been conceded.  

Service treatment records show normal lungs and chest on entrance examination in October 1962 with clear chest X-ray and the report of medical history was silent for any complaints of a respiratory nature.  He is shown to have had some acute respiratory infections treated in service.  This includes an upper respiratory infection (URI) for which he was hospitalized in December 1962 with records from that month showing he was initially admitted for cough, sore throat and chest pain initially diagnosed as pustular tonsillitis, but revised to bronchopneumonia in addition to tonsillitis.  This responded to treatment with penicillin and he was discharged as afebrile with his chest cleared.  A fluoroscopic chest examination of February 1964 was negative.  In June 1965, he was seen for coughing and chest pain with slight rales and wheezing noted and another impression of possible pneumonia.  In November 1965, he was seen in sickbay with chest pain and productive cough, with lungs noted to be partially filled with sputum on examination, and wheezing present.  He was treated with medications.  On separation examination, his lungs and chest were normal and no defects were noted.  

An April 1966 VA examination revealed his lungs were bilateral with equal expansion and clear to auscultation and percussion.  Chest X-rays were negative for any significant lung abnormality.  An August 1971 VA examination revealed a negative respiratory system.

VA treatment records reveal that the Veteran had a lengthy history of tobacco use and was repeatedly offered tobacco cessation counseling.  He was described as smoking a pack of cigarettes per day in January 2004 and a December 2004 record noted the Veteran smoked 1 and 1/2 packs of cigarettes per day.  He continued to be documented in the VA and Social Security records through 2006 as smoking a pack of cigarettes per day.  

The VA treatment records reflect that a diagnosis of COPD was included among the active problem lists in VA records and examination reports, in records beginning in 2005.  He had evidence of chronic pulmonary emphysema on chest X-ray in April 2005 with no evidence of active pulmonary disease and no significant interval change since 2003.  A June 2005 chest X-ray revealed an impression of stable mild chronic obstructive pulmonary disease (COPD) and emphysema, otherwise negative.  The report of a VA general medical examination indicated that the Veteran claimed having respiratory cancer due to exposure to BG while participating in Operation SHAD.  

A November 2005 VA examination noted the Veteran to claim having respiratory cancer that he attributed to his exposure to BG in Operation SHAD.  He had a history of COPD for many years, with a nonproductive cough and dyspnea on exertion going up 2 flights of stairs.  He had no history of asthma and no current treatment.  Examination revealed his lungs had decreased air entry without rales, rhonchi or wheezing.  The diagnosis was COPD.  The opinion was that he did not have respiratory cancer, and the rest of opinion discussed whether his history of oral cancer was related to his exposure to BG.  The pulmonary function test results also from November 2005 yielded a diagnosis interpreted as small airways obstructive defect with lung volumes within normal limits and diffusion capacity within normal limits, which was interpreted as insignificant response to bronchodialator.  Also in November 2005 he was seen by respiratory consult and given a dose of Albuterol.  

Subsequent records noted continued issues with his COPD symptoms and continued smoking.  Of note an April 2006 record documented bilateral wheezing of the lungs and the assessment was tobacco use noncompliant to treatment and advice.  

The report of a November 2013 VA examination addressed whether the Veteran has a respiratory disorder other than lung cancer, to include COPD that was related to service including due to his confirmed herbicide exposure or exposure to BG.  The examiner reviewed the records from the electronic claims folder and noted that PFTs from the November 2005 VA examination showed findings consistent with small airways defect with insignificant response to bronchodialator.  The examiner also noted that he had a diagnosis of COPD in the records.  The examiner discussed the exposure to BG noting that it had been used to simulate biological agents in Operation SHAD, because at the time it had been considered to have little health consequences to humans.  It was now considered a pathogen, a well-known cause of food poisoning, resulting in diarrhea and vomiting.  Although the examiner did not specifically discuss BG in terms of causing respiratory conditions, the examiner did point out that cases of long-term persistence, recurrence or of extended latency of BG related pathology have not been found.  The examiner also discussed herbicide exposure and cited to the list of diseases deemed by the VA to be presumptive to such exposure.  The examiner noted that while respiratory cancers were among the listed diseases, the Veteran did not have any respiratory cancer.  After review of the evidence, which included records showing the Veteran's extensive smoking history, the examiner opined that the Veteran had COPD by PFT criteria.  COPD was due to cigarette smoking.  There was no evidence that BG exposure or exposure to herbicides in service cause COPD.  The examiner summarized that the COPD was due to a long history of tobacco use, not due to BG or in-service exposure to herbicides. 

The opinion from the November 2013 VA examiner was accompanied by a complete rationale as discussed above, and there is no medical evidence that directly contradicts this examiner's opinion finding that the Veteran's COPD was due to his history of smoking, rather than any in-service incident, including the Agent Orange or the BG exposure.  While the Board does note there was in-service evidence of treatment for respiratory infections in service, these were shown to be acute and transitory and resolved.  The November 2013 examiner had these records available for review when he provided his medical opinion.  

To the extent that the Veteran has provided lay statements attributing a lung disorder to service, the Board notes that the Veteran is competent to describe perceived or observable symptoms related to the claimed lung disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   

As the diagnosis of a particular lung disorder, in this case, COPD, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disorder or disorders are not simple medical conditions that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed lung disorder, which he alleged to be lung cancer, but which the competent medical evidence determined was COPD. 

Thus, there is no basis upon which to conclude that a claimed lung disability, or any residuals thereof were incurred in or aggravated during military service, to include as being due to Agent Orange exposure.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  Therefore, service connection for a lung disorder is not warranted and the claim is denied.

B.  Cancers-Oral Cancer and Soft Tissue Sarcoma

As noted above, exposure to Agent Orange from travel in Vietnam inland waters  and to bacteria (BG) from participation in Operation SHAD, has been conceded.  

Service treatment records show normal mouth and throat on entrance examination in October 1962 and  the report of medical history was silent for any complaints of mouth cavity or throat problems.  He also denied any history of cancer.  He was noted to be treated in December 1962 for URI symptoms that included symptoms of sore throat, with a diagnosis of tonsillitis, initially diagnosed as pustular, but revised to a diagnosis of acute tonsillitis diagnosed with bronchopneumonia.  He was treated in June 1964 for a sore throat for 2 weeks treated with penicillin and gargle.  No actual diagnosis of the throat disorder was given.  He was seen in sickbay in February 1966 for an adenopathy of the right groin region with a furuncle of the right foot deemed to be the likely cause.  There is no indication that the medical providers treating the Veteran for these problems attributed any of them to cancer.  On separation examination in March 1966 his mouth and throat were normal, and no defects were noted.  

The evidence is silent for any diagnosis or manifestation of any cancer within a year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  An April 1966 VA examination included findings of a right inguinal lymph node that was small, nontender and moveable, with normal findings of the head and neck.  The rest of the examination primarily addressed service-connected facial scars.  An August 1971 VA examination again was negative for any evidence of problems with the head, face and neck.  

VA ear, nose and throat (ENT) follow-up records document a history of oral cancer treated in 2003.  A January 2004 ENT follow-up noted a history of status post excision of the floor of the mouth mass and bilateral neck dissection on September 9, 2003.  Pathology revealed squamous carcinoma in situ in floor of mouth with no neck nodes.  There was no subsequent radiation treatment.  He currently had no complaints or symptoms.  Examination of his mouth and oral cavity with no masses and surgical site well healed.  The impression was no evidence of disease.  On follow-up in March 2004 for status post early cancer of the anterior floor of the mouth resected approximately 9 months earlier, he had no evidence of tumor in his neck and all margins were clear.  Examination was noted to show a small, firm 1.5 by 1 centimeter mass in the floor of the mouth, which was further examined by CT.  The CT scan results were reviewed on follow-up in May 2004, and were not felt to be suspicious.  The May 2004 follow-up also noted the firm area in the floor of the mouth was getting smaller and was not believed to represent a recurrence.  An August 2004 ENT follow-up confirmed that there was no recurrence of the cancer.  

Subsequent follow-ups from ENT in January 2005, March 2005, June 2005 and July 2005 showed no evidence of recurrence of the cancer, with the same history of the cancer diagnosed in the floor of the mouth as reported in January 2004.  A December 2005 ENT nursing note revealed complaints of throat pain, with a history of having his cancer of the floor of the mouth resected in 1998 with recurrence in 2003, with resection of this second tumor.  The Veteran denied pain at the moment but reported intermittent jolting pains in the side of the neck that only lasted for a second and resolved without intervention.  On examination in December 2005, no evidence of disease was noted and the diagnosis was cancer of the oral cavity, no evidence of disease (NED).    

A November 2005 VA examination noted the Veteran to claim having soft tissue sarcoma that he attributed to his exposure to BG in Operation SHAD.  Historically, he was diagnosed with oral cancer in 1998 when he was noted to have white patches on his lower gum.  This was removed and diagnosed as oral cancer.  Subsequent to surgery he was followed up every 6 months by ENT and had a recurrence of cancer in 2003.  At that time he had his cervical lymph nodes removed.  Since then he has had pain on and off in his lower jaw, that was fleeting and sharp, but had no recurrence.  On review of systems the history of cancer of the oral cavity with tumor removal and resection of his cervical lymph nodes.  Physical examination revealed a surgical scar of the bilateral cervical lymphadenectomy.  The examiner opined that the Veteran did not have a respiratory cancer, but had oral cancer.  The examiner then gave an opinion on causation of the oral cancer that was equivocal in nature.  Basically the examiner said that it could not be stated with medical certainty whether the Veteran had oral cancer due to his participation in SHAD, and then said that it is at least as likely as not that his cancer is due to exposure to BG during SHAD participation.  The examiner did note that BG did cause opportunistic infection like normal other bacterium, but was not aware whether the VA had established any relationship between his cancer and exposure to BG.

Records from mental health treatment from March 2006 are noted have reported a history of the Veteran having had 2 operations for cancer of the mouth and throat, with the Axis III diagnosis including history of cancer of the throat.  This diagnosis is repeated in subsequent Axis III diagnoses in April 2006 and May 2006.  Additionally the Veteran's psychiatrist in an October 2006 letter described the Veteran as having a history of cancer of the throat.  However ENT follow-up of June 2006 continues to report a history of cancer of the mouth resected 2 years earlier, with no evidence of disease (NED) diagnosed.  

As discussed above in addressing the Veteran's claimed lung disorder, the records reveal a significant history of smoking.  Additionally, the records also document the Veteran had a lengthy history of alcohol use and dependency, with records from 2004 through 2009 documenting heavy alcohol use, with various medical problems, including head injuries and issues with cognitive and neurological function, described as related to alcohol use.  

The report of a November 2013 VA examination addressed whether the Veteran's cancer was a soft tissue sarcoma or was otherwise related to service, including due to his confirmed herbicide exposure or exposure to BG.  The examiner reviewed the records from the electronic claims folder and noted that the Veteran had been diagnosed by pathology report of September 2003 with squamous cell carcinoma (SCC) of the anterior floor of the mouth with post-operational diagnosis the same.  The excisional biopsy was noted to be remarkable for the floor of mouth lesion, SCC in situ, and the 20 lymph glands in the neck were negative for malignancy and the salivary gland was without significant alteration.  The examiner also reviewed the records showing an extensive history of alcohol abuse and dependence, in addition to a lengthy history of tobacco smoking.  The examiner opined that per the review of the records the malignancy experienced by the Veteran was SCC of the floor of the mouth, which is a type of oral cancer.  This was not a respiratory cancer.  The histology of the floor of the mouth was noted to differ from that involving the respiratory tract.  The examiner opined that there was no evidence of throat cancer or sarcoma.  The examiner pointed out that the SCC of the floor of the mouth fell in the broad classification of oral cancer, and noted that tobacco smoking and alcohol use were well established epidemiologic risk factors for oral cancer.  Other risk factors from other parts of the world were discussed, including chewing betel nut, smokeless or chewing tobacco, radiation, periodontal disease and immune deficiency.  

Regarding whether the Veteran's exposure to BG in Operation SHAD, was a risk factor, the examiner noted that while at the time he was exposed in Operation Shad, it was considered to have little health consequences to humans, it was now considered a pathogen, a well-known cause of food poisoning, resulting in diarrhea and vomiting.  The examiner did point out that cases of long-term persistence, recurrence or of extended latency of BG related pathology have not been found.   The examiner stated that while BG can be pathogenic, there is no association of it being a causative factor of the claimed oral cancer, the SCC of the mouth.  The examiner also discussed herbicide exposure and cited to the list of diseases deemed by the VA to be presumptive to such exposure, including in pertinent part, respiratory cancer and soft tissue sarcoma.  The examiner stated there was no evidence that the Veteran had respiratory cancer, cancer of the throat or soft tissue sarcoma.  Again it was pointed out that SCC of the floor of the mouth was an oral cancer, not one of the presumptive cancers.  The examiner acknowledged the presence of conflicting evidence, including review of a February 2010 fee based neurology evaluation (not in the electronic claims file), which reported a history of throat cancer, successfully removed.  However it was pointed out that there was no verifiable evidence of this in the claims file, and the pathology report diagnosing SCC of the floor of the mouth was cited to support this opinion.  It was noted that the Veteran had extremely strong risk factors for oral cancer, being chronic heavy tobacco and alcohol use, which the examiner deemed the proximate cause of the documented malignancy of oral cancer.  

The examiner concluded that the claimed condition of oral cancer with the pathology of SCC of the floor of the mouth is not due to his participation in Operation Shad with exposure to BG for the reasons as discussed above.  There was no evidence of cancer of the throat, respiratory tract or sarcoma.  The biopsies, pathology and CT scans did not identify anything other than oral cancer.  This verifiable condition of oral cancer was not due to service, including the conceded herbicide exposure.  This was due to his heavy use of tobacco and alcohol, and was again not a presumptive condition of herbicide exposure.  Again regarding the conflicting evidence, the examiner said that there was no verifiable evidence of respiratory cancer, throat cancer or soft tissue sarcoma per the diagnosis made in the pathology report.

The opinion from the November 2013 VA examiner was accompanied by a complete rationale as discussed above, and the examiner addressed the conflicting evidence that suggested the Veteran had throat cancer, by pointing out that the pathological findings used in diagnosing the cancer had not found any evidence of any other cancer besides oral cancer.  The examiner also thoroughly explained why the oral cancer diagnosed did not fall within the realm of diseases classified as respiratory cancers.  The conflicting medical records on the other hand did not provide any support or rationale for the diagnoses of throat cancer reflected in such records.  

Again, the Board notes that to the extent that the Veteran has provided lay statements attributing his oral cancer to service, he is competent to describe perceived or observable symptoms related to the claimed cancer, and is competent to offer an opinion on a simple medical condition.  See Barr supra; Jandreau, supra and Davidson, supra.  However he is not shown to possess the specialized education, training, or experience to offer a diagnosis of his cancer, which the preponderance of the competent medical evidence determined was an oral cancer that was neither a disease presumptive to Agent Orange exposure, nor was directly related to service on any basis, including exposure to BG. 

Thus, there is no basis upon which to conclude that a claimed oral cancer, or soft tissue sarcoma was incurred in or aggravated during military service, to include as being due to Agent Orange exposure.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  Therefore, service connection for oral cancer and soft tissue sarcoma is not warranted.

C.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361   (1993). 

Service connection was granted for scars of the face and right fractured cheekbone in a July 1966 rating decision, with a 10 percent rating assigned for the scars and a noncompensable rating issued for the residuals of cheekbone fracture.  These are the only service-connected disabilities.  The ratings assigned for these disabilities have remained unchanged through the most recent rating, which adjudicated the severity of these disabilities in February 2008.  

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as his lone compensable service-connected disability of facial scars have been evaluated as 10 percent disabling, with the only other service-connected disability being the residuals of zygoma (cheekbone) fracture evaluated as 0 percent disabling.  However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable due to his service-connected disabilities is necessary. 

The Veteran was examined for compensation and pension purposes in November 2007 and was diagnosed with multiple scars of his face due to motor vehicle accident and subsequent surgery on active duty.  He also had history of fracture of the right zygoma with reconstructive surgery to repair it.  He had no symptoms.  None of the scars caused functional impairment; nor was there significant disfigurement shown.  

Regarding the noncompensable residuals of fracture, the most significant complaint was of his face aching in the cold.  This was reported in an August 1971 VA examination, along with complaints of pain in the scar area when accidentally bumped.  The complaints of exposure to cold causing severe pain on his face (described as the left side) were also reported in a November 2005 psychiatric evaluation for Social Security.  

Otherwise the records focus on other medical problems and do not reflect evidence of the Veteran's service-connected facial scars and residuals of zygoma fracture resulting in any occupational effects.

The evidence includes the records submitted by the Social Security Administration, which reveal that the Veteran completed high school and one year of college.  Occupationally he has reported having worked in factory work, lumber yard work, dry cleaning and sales.  He last worked in 2005.  The occupational history given in the November 2005 VA general examination for nonservice-connected pension was of the Veteran having worked the last 12 months in sales for an electronic company, with duties that included driving 60 to 100 miles daily and a lot of walking.  He indicated that he quit this job due to getting out of breath easily.  

A March 2006 mental health record reveals that the Veteran reported having last worked in July 2005 in sales but lost his job due to his sales slipping because he could not concentrate.  He was described at the time as having severe memory problems, and his assessment included mood disorder as well as dementia.  He was found disabled by the Social Security Administration (SSA) in a March 2007 decision.  The medical disorders found by the SSA to result in his occupational disability included severe ataxia, a panic disorder with agoraphobia, a depressive disorder NOS, and dementia with alcohol consumption.  No mention of his service-connected disabilities was made.  The rest of the records document his continued disabilities, including severe neurological disabilities resulting in major gait and balance disturbances, as well as continued problems stemming from cognitive function issues and psychiatric manifestations.  These records disclosed that these disabilities resulted in major impacts on his ability to function in general.  None of these records indicated that he had any occupational limitations from his service-connected facial scars and residuals of zygoma fracture.

In this case, there is no competent evidence or opinion that suggests that the Veteran is or has been rendered unemployable due to his service-connected disabilities of facial scars and residuals of fractured right zygoma at any point pertinent to this appeal 

Furthermore, to whatever extent the Veteran attempts to establish entitlement to a TDIU on the basis of lay assertions, he has not been shown to possess expertise in medical or vocational matters. See e.g., Bostain v. West, 11 Vet. App. at 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

In sum, the competent, probative evidence simply does not support a finding that, at any pertinent point, the Veteran's service-connected disabilities preclude, or have precluded him, from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for consideration of a TDIU on an extra-schedular basis, are not met. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a lung disorder is denied.

Entitlement to service connection for oral cancer is denied.

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


